 1

 2

 3

 4

 5

 6

 7

 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                            No. 2:20-mc-00317-TLN-DB

13                                 Petitioner,
                                                          ORDER
14                          v.

15   LO SAEYANG,

16                                Respondent.

17

18          This matter was referred to a United States Magistrate Judge pursuant to Local Rule 302(c)(9).
19   On March 15, 2021, the magistrate judge filed findings and recommendations herein which were served
20   on Plaintiff and which contained notice that any objections to the findings and recommendations were to
21   be filed within fourteen days after service of the findings and recommendations. The fourteen-day
22   period has expired, and Plaintiff has not filed any objections to the findings and recommendations.
23          The Court has reviewed the file and finds the findings and recommendations to be supported by
24   the record and by the magistrate judge’s analysis.
25          Accordingly, IT IS HEREBY ORDERED that
26          1. The findings and recommendations filed March 15, 2021 (ECF No. 7) are adopted in full;
27          2. The IRS summonses served upon Respondent Lo Saeyang are enforced and Respondent is
28   ordered (1) to appear at the IRS offices located at 4330 Watt Avenue, Suite 4303, in Sacramento,

                                                          1
30
 1   California (or by telephone pursuant to the consent of Respondent), before Revenue Officer Almetrius

 2   Swain within 60 days of the date of this order to give testimony; and (2) shall produce for examining

 3   and copying the books, checks, records, papers and other data demanded by the summons; and

 4          3. The Court retains jurisdiction to enforce this order by its contempt power.

 5   DATED: May 20, 2021

 6

 7

 8                                                                    Troy L. Nunley
                                                                      United States District Judge
 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
30
